                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                 WESTERN DIVISION
                                  No. 5:18-CV-91-D



DOROTHY H. ORTIZ,                          )
                                           )
                           Plaintiff,      )
                                           )
                   v.                      )
                                           )                   ORDER
THE VANCE COUNTY SCHOOL,                   )
ADMINISTRATIVE UNIT, and                   )
VANCE COUNTY BOARD OF                      )
EDUCATION,                                 )
                                           )
                           Defendants.     )


       On December 21, 2018, Dorothy H. Ortiz ("Ortiz'' or ''plaintiff'') filed a second amended

complaint against the Vance County School Administrative Unit, d/b/a Vance County Public Schools

("VCPS"), and the Vance County Board of Education (the "Board"; collectively "defendants")

alleging age and disability discrimination, retaliation and harassment in violation of Title VII of the

Civil Rights Act of 1964, 42 U.S.C. § 2000e et ~'and intentional infliction of emotional distress

("liED") [D.E. 40]. On January 4, 2019, defendants moved to dismiss Ortiz's second amended

complaint for lack of subject-matter jurisdiction and failure to state a claim upon which relief can

be granted [D.E. 41) and filed a memorandum in support [D.E. 42]. On January 25,2019, Ortiz

responded in opposition [D.E. 43, 44]. On February 7, 2019, defendants replied [D.E. 45]. As

explained below, the court grants defendants' motion to dismiss and dismisses Ortiz's second

amended complaint.
                                                  I.

        Ortiz began working at Western Vance lligh School ("Western Vance") in November 1999.

See 2d Am. Compl. [D.E. 40] 3 -,r 1. Ortiz initially worked as a computer skills instructor, but was

paid as a teacher's assistant. See id. -,r 2. While Ortiz worked at Western Vance, Ortiz earned ''two

associate degrees and a bachelor degree." Id. -,r 7. Ortiz suffers from musculoskeletal degeneration,

and repetitive bending, stooping, and lifting movements worsen her chronic condition. See id. -,r 18.

       In March 2012, Clarence llicks ("llicks"), the principal of Western Vance, informed Ortiz

that defendants were eUminating her position as a teaching assistant in the computer lab and that the

only positions available were in classrooms with young children. See id. -,r 19. Because these jobs

would require bending, stooping, and lifting, see M.., Ortiz opted to use her short-term disability

benefits. See id. at 6 -,r 21. On April16, 2012, Ortiz alleges that defendants first denied her request

for a reasonable accommodation (i.e., ''placement in a desk job out of the classroom."). Id. -,r 3.

       In April2014, Ortiz's doctor certified that Ortiz could perform jobs with minimal bending,

stooping, and lifting, and suggested a desk job as a reasonable accommodation. See id. -,r 22. On

April14, 2014, Angela Miles ("Miles"), the Assistant Human Resources Director, informed Ortiz

that Western Vance did not have any jobs that met the doctor's certification. See id. -,r 23. In July

2014, Ortiz requested assignment to a vacant position as a front desk receptionist, but Miles

informed Ortiz that Ortiz must obtain "a second fitness for duty certification" from her doctor

concerning the position. ld. ft 25-26. On July 24, 2014, Ortiz returned her doctor's certification

for the position. See id. -,r 27. In August 2014, Ortiz learned that a "substantially younger," non-

disabled employee had obtained the position. Id. -,r 28. In September 2014, Ortiz applied for three

similar positions for which she was qualified, but in each case defendants selected a younger, non-

disabled candidate. See id. -,r 29. At the time, Ortiz was 55 years old. See id. -,r 31.

                                                  2
         On November 1, 2014, defendants terminated Ortiz due to "a reduction in force." See id.

~ 4. 1 On May 21, 2015, Ortiz :filed a charge with the Equal Employment Opportunity Commission

("EEOC") alleging disability discrimination, age discrimination, and retaliation. See id. ~ 5; [D.E.

41-1].

         Defendants attended an EEOC mediation with Ortiz. See [D.E. 44] 1. Although the

mediation was not successful, on November 9, 2015, defendants re-hired Ortiz as a

receptionist/bookkeeper/data manager. See 2d Am. Compl. [D.E. 40] ~ 6. Ortiz's responsibilities

included tracking student attendance, taking calls and messages, maintaining payroll, and greeting

visitors. See id. ~ 8. Ortiz alleges that she did not receive formal training for the position beyond

a meeting with an accountant concerning audits. See id.       ft 9-11.   Nonetheless, llicks informed

Ortiz that he asked staff to provide formal training to Ortiz three times. See id.     ~   11. Ortiz also

alleges that defendants paid her at the bottom of the pay scale despite her education and experience.



         On December 9, 2015, Ortiz received two disciplinary actions. See id. ft 12-13. The first

disciplinary action concerned Ortiz's professionalism. llicks notified Ortiz that "he received

numerous complaints about [Ortiz] getting involved in school issues that did not involve her." ld.

~   12. llicks also said that "some of the teachers did not like [Ortiz's] tone." Id. Ortiz alleges that

any interactions with other teachers concerned "asking them to complete their attendance and report

it to" her. ld. Ortiz alleges that llicks did not provide any training or suggestions for improvement

during this meeting. See id. The second disciplinary action concerned a sick student. See id. ~ 13.


         1
          In Ortiz's second amended complaint, she alleges that she worked at Western Vance from
November 1999 until Apri12012. See 2d Am. Compl. [D.E. 40] ~ 1. In Ortiz's initial complaint,
Ortiz alleged that she worked at Western Vance from November 1999 until November 1, 2014. See
Compl. [D.E. 1] 2 ~ 1.

                                                    3
Ortiz alleges that a student came to see her and complained about chest pains. See id. Ortiz claims

that, because she had not received training on how to handle such a situation, she called Jeanette

Noel (''Noel"), a long-time colleague and friend, who told Ortiz to call the school nurse. See id.

Ortiz alleges that her second disciplinary action was for violating the "student's privacy rights." Id.

       On December 10,2015, Ortiz received a third disciplinary action because she held Noel's

paycheck. See id. ~ 14. lficks gave Ortiz a memorandum concerning distribution ofpaychecks. See

id. Ortiz alleges that she ''wanted to talk to Ms. Noel and had stored Ms. Noel's check until they

could have a face-to-face conversation with each other." ld. On December 21, 2015, Ortiz

submitted a second charge to the EEOC alleging a hostile work environment and retaliation in

violation of Title Vll. See id. ~ 8. On July 17, 2016, Ortiz's doctor ''took her out of work due to

work related health issues." Id. ~ 16.

       On December 4, 2017, the EEOC issued a dismissal and right to sue notice concerning

Ortiz's December 2015 EEOC charge. See id. ~ 8; [D.E. 40-1]. On September 18, 2018, the EEOC

issued a dismissal and right to sue notice concerning Ortiz's May 2015 EEOC charge. See 2d Am.

Compl. [D.E. 40] ~ 9; [D.E. 40-2].

                                                  II.

       A motion to dismiss under Rule 12(b)(6) tests the complaint's legal and factual sufficiency.

SeeAshcroftv. Iqbal, 556U.S. 662, 677-80(2009);Be11Atl. Corp. v. Twombly, 550U.S. 544,554-

63 (2007); Coleman v. Md. Court of Appeals. 626 F.3d 187, 190 (4th Cir. 2010), aff'd, 566 U.S. 30

(2012); Nemet Chevrolet. Ltd. v. Consumeraffairs.com. Inc., 591 F.3d 250, 255 (4th Cir. 2009);

Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008). To withstand a Rule 12(b)(6) motion, a

pleading ''must contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face." Iqbal, 556 U.S. at 678 (quotation omitted); see Twombly, 550 U.S. at 570;

                                                  4
Giarratano, 521 F.3d at 302. In considering the motion, the court must construe the facts and

reasonable inferences "in the light most favorable to the [nonmoving party]." Massey v. Ojaniit, 759

F.3d343, 352(4thCir. 2014); seeClatterbuckv. CicyofCharlottesville, 708 F.3d549, 557 (4thCir.

2013), abrogated on other grounds by Reed v. Town ofGilbrn, 135 S. Ct. 2218 (2015). A court

need not accept as true a complaint's legal conclusions, ''unwarranted inferences, unreasonable

conclusions, or arguments." Giarratano, 521 F.3d at 302 (quotation omitted); see Iqbal, 556 U.S.

at 678-79. Rather, a plaintiff's allegations must ''nudge[] [her] claims," Twombly. 550 U.S. at 570,

beyond the realm of''mere possibility'' into ''plausibility." Iqbal, 556 U.S. at 678-79.

       When evaluating a motion to dismiss, a court considers the pleadings and any materials

"attached or incorporated into the complaint." E.l. duPont de Nemours & Co. v. Kolon Indus.• Inc.,

637 F.3d 435, 448 (4th Cir. 2011); see Fed. R. Civ. P. 10(c); Thompson v. Greene, 427 F.3d 263,

268 (4th Cir. 2005). A court also may take judicial notice of public records without converting the

motion to dismiss into a motion for summary judgment.   See,~' Fed. R. Evid. 201(d); Tellabs. Inc.


v. Makor Issues & Rights. Ltd., 551 U.S. 308, 322 (2007); Philips v. Pitt Cty. Mem'l Hosp., 572

F.3d 176, 180 (4th Cir. 2009).

       The motion to dismiss requires the court to consider the plaintiffs' state-law claims, and the

parties agree that North Carolina law applies. Accordingly, this court must predict how the Supreme

Court ofNorth Carolina would rule on any disputed state-law issues. See Twin Cicy Fire Ins. Co.

v. Ben Amold-Sunbelt Beverage Co. of S.C., 433 F.3d 365, 369 (4th Cir. 2005). In doing so, the

court must look first to opinions of the Supreme Court ofNorth Carolina. See Stahle v. CTS Corp.,

817F.3d96, 100 (4thCir. 2016). Ifthere are no governing opinions from that court, this court may

consider the opinions of North Carolina Court of Appeals, treatises, and ''the practices of other



                                                 5
states." Twin Cicy Fire Ins. Co., 433 F.3d at 369 (quotation omitted).2 In predicting how the highest

court of a state would address an issue, this court "should not create or expand a [s]tate's public

policy." Time Warner Entm.'t-Advance/Newhouse P'ship v. Carteret-Craven Elec. Membership

Cor,p., 506 F.3d 304, 314 (4th Cir. 2007) (alteration and quotation omitted); see Wade v. Danek

Med.. Inc., 182 F.3d 281, 286 (4th Cir. 1999). Moreover, in predicting how the highest court of a

state would address an issue that it has not yet resolved, this court must ''follow the decision of an

intermediate state appellate court unless there [are] persuasive data that the highest court would

decide differently." Toloczk:o, 728 F.3d at 398 (quotation omitted).

                                                 A.

       Ortiz first claims that defendants discriminated against her based on her age and disability.

See 2d Am. Compl. [D.E. 40]     W 18-34.    Ortiz claims that she suffers from a chronic disability,

musculoskeletal degeneration, and that repetitive bending, stooping, and lifting motions aggravate

her condition. See id. ~ 18. Ortiz claims that defendants took adverse employment action against

her because of her disability, repeatedly denied her reasonable accommodations, and that "age was

a factor'' in their decision to terminate her on November 1, 2014. See id. W32-34.

       Under Title Vll, the Americans with Disability Act ("ADA"), and the Age Discrimination

in Employment Act ("ADEA"), a plaintiff must exhaust her admjnjstrativ~ remedies by filing a

charge with the EEOC concerning the alleged discrimination before filing suit in federal court. See

42U.S.C. §§2000e-5(e)(1), 12117(a);29U.S.C. §626(d); Sydnorv.FairfaxGzy.,681 F.3d591, 593

(4thCir. 2012); Jones v. CalvertGr,p.. Ltd., 551 F.3d297, 300 (4thCir. 2009); Thiessen v. Stewart-

HaasRacing.LLC, 311 F. Supp. 3d 739,743 (M.D.N.C. 2018); Bratcherv. Pharm. Prod. Dev.. Inc.,


       2
        North Carolina does not have a mechanism to certify questions of state law to its Supreme
Court. See Town ofNags Head v. Toloczko, 728 F.3d 391, 397-98 (4th Cir. 2013).

                                                  6
 545 F. Supp. 2d 533, 538-39 (E.D.N.C. 2008). Accordingly, a district court has subject-matter

 jurisdiction over a Title Vll, ADEA, or ADA claim only if the plaintiff exhausted administrative

 remedies by filing an EEOC charge concerning the alleged discrimination before filing suit. See,

 ~Jones,     551 F.3dat300; Tagirova v. Elizabeth City State Univ., No. 2:16-CV-70-D, 2017 WL

 4019516, at *1 (E.D.N.C. Sept. 11, 2017) (unpublished); Webb v. N.C. Dep't of Crime Control &

 Pub. SafetY, 658 F. Supp. 2d 700, 707-09 (E.D.N.C. 2009V Requiring a plaintiff to file a charge

 with the EEOC concerning the alleged discrimination before filing suit is an "integral part of the

 [statutocy] enforcement scheme[s]." Sydnor, 681 F.3d at 593 (quotation omitted); see Balas v.

 Huntington Ingalls Indus.• Inc., 711 F.3d 401, 406-07 (4th Cir. 2013).

         Under both the ADEA and the ADA, Ortiz had 180 days to file an EEOC charge. See 42

 U.S.C. §§ 2000e-S(e)(1), 12117(a); 29 U.S.C. § 626(d). The 180-day time requirement is not

 jurisdictional and is subject to waiver, estoppel, and equitable tolling. See Zipes v. Trans World

 Airlines, Inc., 455 U.S. 385, 393 (1982). Nonetheless, the requirement to exhaust administrative

 remedies by filing a charge with the EEOC concerning the alleged discrimination before filing suit

 is jurisdictional. See Jones, 551 F.3d at 300.

         A failure to file a timely EEOC charge does not itself constitute a failure to exhaust

 administrative remedies. See Hentosh v. Old Dominion Univ., 767 F.3d 413, 417 (4th Cir. 2014).

 However, if a party fails to timely file an EEOC charge, the party "lose[s] the ability to recover for''

 that claim because the claim is no longer "actionable." Nat'l R.R. Passenger Cor;p. v. Morgan, 536

 U.S. 101, 110, 113 (2002). As the Supreme Court explained in Morg;m, "only incidents that took


         3
           The federal circuit courts are split concerning whether Title Vll' s administrative exhaustion
  requirement is jurisdictional. See Davis v. Fort Bend Cty., 893 F.3d 300, 306-07 (5th Cir. 2018)
  (collecting cases), petition for cert. granted, 139 S. Ct. 915 (2019). The Fourth Circuit treats the
· administrative exhaustion requirement as jurisdictional. See Jones, 551 F.3d at 300.

                                                    7
place within the timely filing period are actionable." ld. at 114; see Ledbetter v. Goodyear Tire &

Rubber Co., 550 U.S. 618, 623-24 (2007), superseded hy statute on other grounds, Lilly Ledbetter

Fair Pay Act of2009, Pub. L. No. 111-2, 123 Stat. 5.

       As for Ortiz's age and disability discrimination claims, Ortiz's EEOC charge of May 21,

2015, was not timely because she filed it more than 180 days after her discharge on November 1,

2014. See Morgan. 536 U.S. at 110, 113; Cooper v. Smithfield Packing Inc., No. 5:10-CV-479-F,

2011 WL 3207912, at *3 (E.D.N.C. July 27, 2011) (unpublished). Accordingly, Ortiz's age and

disability discrimination claims are not actionable.

       In opposition to this conclusion, Ortiz makes two arguments. First, Ortiz argues that she had

300 days to file a charge with the EEOC. See [D.E. 44] 10. A plaintiff has 300 days to file an

EEOC charge "in a deferral state ifthe plaintiffinitially instituted proceedings with a designated Fair

Employment Practices state or local agency." Bratcher, 545 F. Supp. 2d at 539 (quotation and

alteration omitted); see 42 U.S.C. § 2000e-5(e)(1); 29 U.S.C. §§ 626(d)(1){B), 633(b). However,

in ''the overwhelming number of cases, it is accurate to describe North Carolina as a non-deferral

state with a 180-day filing period." Bratcher, 545 F. Supp. 2d at 543. The two narrow exceptions

to this characterization do not apply to Ortiz. See id. Thus, the court rejects this argument.

       Second, Ortiz argues that the continuing action doctrine applies to her age and disability

discrimination claims. See [D.E. 44] 11. But the continuing action doctrine does not apply to

discrete actions, such as employment termination. See Morgan. 536 U.S. at 113. Moreover, and in

any event, because none ofthe actions that Ortiz identifies occurred during the 180-day period before

May 21, 2015, the continuing action doctrine would not help Ortiz. See Morgan. 536 U.S. at

114-15; U.S. EqualEmp'tOpportunicyComm'n v. Phase21nvs. Inc., 310 F. Supp. 3d550, 574--75

(D. Md. 2018); Williams v. N.C. Admin. Office of the Courts, No. 4:18-CV-63-D, 2018 WL

                                                  8
6345367, at *4-5 (E.D.N.C. Dec. 4, 2018). Accordingly, the court grants defendants' motion to

dismiss Ortiz's age and disability discrimination claims.

                                                 B.
       As for Ortiz's Title Vll hostile work environment claim, Ortiz claims that she is part of

"several protected groups" under Title Vll and that she experienced harassment because of her

EEOC filing. See 2d Am. Compl. [D.E. 40]              W 35-40. Specifically, Ortiz claims that the
disciplinary actions taken against her constitute illegal harassment. See id. ~ 37.

       To sustain a hostile work environment claim under Title Vll, an employee must prove that

(1) she experienced unwelcome conduct; (2) the conduct was based on a protected characteristic

under Title Vll; (3) the conduct was sufficiently severe or pervasive to alter the conditions of

employment and create an abusive atmosphere; and (4) the conduct is imputable to the employer.

See,~ Parker v. Reema Consulting Servs.• Inc., 915 F.3d 297, 302 (4th Cir. 2019); Boyer-Liberto


v. Fontainebleau Corp., 786 F.3d 264, 277 (4th Cir. 20 15) (en bane); Okoli v. City ofBalt., 648 F.3d

216,220 (4th Cir. 2011); EEOC v. FairbrookMed. Clinic. P.A., 609 F.3d 320,327 (4th Cir. 2010);

Ziskie v. Mineta, 547 F.3d 220, 224 (4th Cir. 2008); Ocheltree v. Scollon Prods .• Inc., 335 F.3d 325,

331 (4th Cir. 2003) (en bane); Coleman v. Altec. Inc., No. 5:16-CV-954-D, 2018 WL 4289610, at

*3 (E.D.N.C. Sept. 7, 2018) (unpublished); Brown v. Wake Cty. Gov't, No. 5:16-CV-806-D, 2017

WL 2982971, at *5 (E.D.N.C. July 12, 2017) (unpublished); Benjamin v. Sparks, 173 F. Supp. 3d

272, 284 (E.D.N.C. 2016). An employee also must show that her protected characteristic under Title

vn was the ''but for'' cause of the alleged harassment.   See, e.g., Gilliam v. S.C. De_p't of Juvenile

Justice, 474 F.3d 134, 142 (4th Cir. 2007).

       To determine whether conduct was sufficiently severe or pervasive to alter the employee's

terms and conditions ofemployment and create an abusive working environment, the court examines

                                                  9
the allegations both subjectively and objectively. See, e.g., Harris v. Forklift Sys .• Inc., 510 U.S. 17,

21-22 (1993). First, the employee must subjectively consider the conduct to be sufficiently severe

or pervasive as to alter her conditions of employment. See, e.g., Clark C1y. Sch. Dist. v. Breeden,

532 U.S. 268, 270--71 (2001) (per curiam); Faragher v. City of Boca Rato~ 524 U.S. 775, 787-88

(1998); Boyer-Liberto, 786 F .3d at 277. Second, a court views the conduct from the perspective of

a reasonable person in the employee's position to determine whether it is objectively severe or

pervasive.   See,~ Breed~ 532 U.S.        at 271; Faragher, 524 U.S. at 787-88; Oncale v. Sundowner

Offshore Servs.. Inc., 523 U.S. 75, 81-82 (1998); Boyer-Liberto, 786 F.3d at 277.

          The objective component helps courts ''to police the baseline for hostile environment

claims." Mendoza v. Borden. Inc., 195 F.3d 1238, 1244 (11th Cir. 1999) (en bane) (quotation

omitted). The court considers all the circumstances, including the ''frequency of the discriminatory

conduct; its severity; whether it is physically threatening or humiliating, or a mere offensive

utterance; and whether it unreasonably interferes with an employee's work performance." Harris,

510 U.S. at 23; see Parker, 915 F.3d at 304. The conduct must be severe or pervasive to be

actionable. See Harris, 510 U.S. at 23; Faragher, 524 U.S. at 787-88; Boyer-Liberto, 786 F.3d at

277-78. Title VII does not create "a general civility code for the American workplace." Oncale, 523

U.S. at 80; see Irani v. Palmetto Health, No. 16-2439,2019 WL 1556133, at *14 (4th Cir. Apr. 10,

2019) (per curiam) (unpublished). Rather, the "conduct must ... amount to a change in the terms

and conditions of employment." Faragher, S24 U.S. at 788; see Boyer-Liberto, 786 F .3d at 277-81.

Simple teasing, sporadic rude language, ofiband comments, jokes related to a protected status, and

isolated incidents (unless extremely serious) will not amount to discriminatory changes in the terms

and conditions of employment. See BurHngton N. & Santa Fe Ry. v. White, 548 U.S. 53, 68-69

(2006);   Breed~   532 U.S. at 270--71; Faragher, 524 U.S. at 788; cf. Boyer-Liberto, 786 F.3d at

                                                   10
277-81. Likewise, mere rude or insensitive treatment cannot sustain a hostile work environment

claim.   See,~ Bonds v. Leavitt, 629 F .3d 369, 385-86 (4th Cir. 2011 ); Baqir v. Principi, 434 F .3d


733,746-47 (4th Cir. 2006); see also Breeden, 532 U.S. at270-71; Faragher, 524 U.S. at 787-88;

Oncale, 523 U.S. at81-82; Col~ 2018 WL4289610, at *3-4; Brown,2017WL2982971, at *5;

cf. Boyer-Liberto, 786 F.3dat277-81; Walk:erv. Mod-U-KrafHomes. LLC, 775 F.3d202, 207-10

(4th Cir. 2014); Freeman v. Dal-Tile Corp., 750 F.3d 413, 420--24 (4th Cir. 2014); Okoli, 648 F.3d

at 220--22. Although hostile work environment claims often involve repeated conduct, an "isolated

incident of harassment can amount to discriminato:ey changes in the terms and conditions of

employment, ifthat incident is extremely serious." Boyer-Liberto, 786 F .3d at 277 (quotations and

alterations omitted); see Ptyor v. United Air Lines. Inc., 791 F.3d 488, 496 (4th Cir. 2015); Okoli,

648 F.3d at 220 & n.5.

         Viewing the record in the light most favorable to Ortiz, Ortiz has failed to plausibly allege

a hostile work environment claim. Even assuming that Ortiz has plausibly· alleged that she

experienced unwelcome conduct based on the disciplinary actions taken against her, Ortiz has failed

to allege that she experienced such unwelcome conduct because of a protected characteristic under

Title Vll. Moreover, Ortiz has failed to plausibly allege that the conduct was sufficiently severe or

pervasive as to alter the conditions of her employment.       See,~      Irani, 2019 WL 1556133, at

*14-15; Bonds, 629 F.3dat385-86; Baqir, 434 F.3dat 746-47; Brown, 2017WL2982971, at *6.

Accordingly, the court grants defendants' motion to dismiss Ortiz's hostile work environment claim.

                                                   c.
         As for Ortiz's Title Vll retaliation claim, Ortiz claims that she engaged in protected activity

by filing a charge with the EEOC in May 2015. See 2d Am. Compl. [D.E. 40]             ft 41-47.   Even

though defendants re-hired Ortiz in November 2015, Ortiz claims that defendants retaliated against

                                                   11
. her for filing the May 2015 EEOC charge by improperly training Ortiz and taking numerous

 disciplinary actions against her. See id. mf 45-46.

        To state a prima facie claim of retaliation in violation of Title Vll, an employee must allege

 that (1) she engaged in protected activity; (2) her employer took an action against her that a

 reasonable employee would find materially adverse; and (3) a casual connection existed between the

 protected activity and the adverse employment action. See Burlington N. & Sante Fe Ry., 548 U.S.

 at67-70; DeMasters v. Carillon Clinic, 796F.3d409, 416(4thCir. 2015); Fosterv. Univ. ofMd.-E.

 Shore, 787 F.3d 243, 250 (4th Cir. 2015); Boyer-Liberto, 786 F.3d at 271, 281; Balas, 711 F.3d at

 410; Price v. Thompson, 380 F.3d 209, 212 (4th Cir. 2004); Bxyant v. Aiken Reg'l Med. Ctrs. Inc.,

 333 F.3d 536, 543 (4th Cir. 2003); Spriggs v. Diamond Auto Glass, 242 F.3d 179, 190 (4th Cir.

 2001); Brown v. Goodwill Indus. ofE. N.C .. Inc., No. 4:17-CV-144-D, 2018 WL 2422315, at *2

 (E.D.N.C. May 29, 2018) (unpublished); Brom1, 2017 WL 2982917, at *4; Johnson v. Pitt Cty. Bd.

 ofEduc., No. 4:16-CV-214-D, 2017 WL 2304211, at *12 (E.D.N.C. May 25, 2017) (unpublished);

 see also Univ. ofTex. Sw. Med. Ctr. v. Nassar, 570 U.S. 338,362--63 (2013). To survive amotion

 to dismiss, a Title Vll plaintiff need only plausibly allege a statutory claim, not a prima facie case.

 See McCleary-Evans v. Md. De.p'tofTransp., 780 F.3d 582,585-88 (4th_Cir. 2015); cf. 42 U.S.C.

 § 2000e-3(a).

        In relevant part, Title Vll' s retaliation provision prohibits an employer from discriminating

 against any individual ''because [she] has opposed any practice made an unlawful employment

 practice by this subchapter, or because [she] has made a charge, testified, assisted, or participated

 in any manner in an investigation, proceeding, or hearing under this subchapter." 42 U.S.C. § 2000e-

 3(a). Title Vll protects two kinds of activities: opposition and participation. See id.; Laughlin v..

 Metro. Wash. Airports Auth., 149 F.3d 253, 259 (4th Cir. 1998). "[O]ppositional activity must be

                                                   12
directed to 'an unlawful employment practice' under Title VII ...." DeMasters, 796 F.3d at 417;

see Boyer-Liberto, 786 F.3d at 282; Bonds, 629 F.3d at 384; Laughlin, 149 F.3d at 259. An

"employee is protected when she opposes not only employment actions actually unlawful under Title

VII but also employment actions she reasonably believes to be unlawful [under Title Vll]."

DeMasters, 796 F.3d at 417 (quotation and alteration omitted); see Boyer-Liberto, 786 F.3d at 282.

Participation activity is defined in Title VII as ''making a charge, testify[ing], assist[ing], or

participat[ing] in any manner in an investigation, proceeding, or hearing under [Title Vll]." 42

U.S.C. § 2000e-3(a); see Laughlin, 149 F.3d at 259.

       Ortiz engaged in protected activity when she :filed an EEOC charge on May 21, 2015. Ortiz

has failed to allege, however, that her employer took an action against her that a reasonable employee

would find materially adverse after it re-hired her on November 9, 2015. An adverse action is

material if it ''might have dissuaded a reasonable worker from making or supporting a charge of

discrimination." Burlington N. & Santa Fe Ry., 548 U.S. at 68 (quotation omitted). "Petty slights,

minor annoyances, and simple lack of good manners" are generally insufficient under Title VII to

state a retaliation claim. See id.; Holley v. N.C. De,p't of Admin., 846 F. Supp. 2d 416, 442

(E.D.N.C. 2012).

       Ortiz does not allege that defendants terminated her employment in 2016. Instead, Ortiz

allegesthatherdoctor''tookheroutofwork." 2dAm. Compl. [D.E. 40] ~ 16. Moreover, although

Ortiz alleges that defendants failed to provide job training and clarity concerning her new position

in November 2015 and took several disciplinary actions against her, these allegations do not

constitute materially adverse action. See Holland v. Washington Homes. Inc., 487 F.3d 208,219

(4th Cir. 2007); James v. Booz-Allen & Hamilton. Inc., 368 F.3d 371, 376-78 (4th Cir. 2004);

Boone v. Goldilb 178 F.3d 253, 256-57 (4th Cir. 1999); Holley, 846 F. Supp. 2d at 442-44; cf. Ray

                                                 13
v. Int'l Paper Co., 909 F.3d 661, 670 (4th Cir. 2018). Thus, the court grants defendants' motion to

dismiss Ortiz's retaliation claim.4

                                                  D.
         As for Ortiz's liED claim, Ortiz alleges that she suffers from adjustment disorder with

anxiety and depressive mood and that defendants knew ofher condition. See 2d Am. Compl. [D.E.

40]   mr 48-57.   Ortiz also alleges that defendants "engaged in extreme and outrageous conduct'' by

taking disciplinary actions against Ortiz for, for example, calling the school nurse concerning a

student with chest pains. Id. mf 53-54.

         Under North Carolina law, governmental immunity presents a jurisdictional question. See,

~Frye v. Brunswick Cty. Bd. ofEduc., 612 F.       Supp. 2d 694, 700--01 (E.D.N.C. 2009) (collecting

cases); Myers v. McGrady, 360N.C. 460,465 n.2, 628 S.E.2d 761,765 n.2 (2006); Teachyv. Coble

Dairies. Inc., 306 N.C. 324, 326-28,293 S.E.2d 182, 184 (1982). The Supreme Court of North

Carolina has not resolved whether governmental immunity presents a defense to subject-matter

jurisdiction or personal jurisdiction. See Myers, 360 N.C. at 465 n.2, 628 S.E.2d at 765 n.2. Thus,

the court evaluates the Board's motion to dismiss under both standards and applies federal law.

         Under Rule 12(b)(1 }, a plaintiffmust prove subject-matter jurisdiction. See, e.g., Richmond.

Fredericksburg & Potomac R.R. v. United States, 945 F .2d 765, 768 (4th Cir. 1991 ). A court regards

''the pleadings as mere evidence on the issue, and may consider evidence outside the pleadings


         4
         The same-actor inference also seriously undermines Ortiz's retaliation claim. Defendants
re-hired Ortiz on November 9, 2015, nearly six months after Ortiz filed her first EEOC charge.
When defendants re-hired Ortiz, they knew that she had filed an EEOC charge in May 2015.
Defendants' decision to re-hire Ortiz on November 9, 2015, conflicts with Ortiz's claim that
defendants were then immediately filled with retaliatory animus in late November and December
2015. See,~ Proud v. Stone, 945 F.2d 796,797-98 (4th Cir. 1991); Ricketts v. Logics. LLC, No.
5:15-CV-293-D, 2017 WL 4293406, at *5 (E.D.N.C. Sept. 27, 2017) (unpublished) (collecting
cases).

                                                  14
without converting the proceeding to one for summary judgment." Evans v. B.F. Perkins Co., 166

F.3d 642, 647 (4th Cir. 1999) (quotation omitted). "The district court should apply the standard

applicable to a motion for summary judgment, under which the nonmoving party must set forth

specific facts beyond the pleadings to show that a genuine issue of material fact [concerning

jurisdiction] exists." Richmond, 945 F.2d at 768.

       Under North Carolina law, a county board of education "may be sued only when and as

authorized by statute." Smith v. Hefuer, 235 N.C. 1, 6, 68 S.E.2d 783, 787 (1952); see Benton v.

Bd. ofEduc., 201 N.C. 653, 161 S.E. 96, 97 (1931) (recognizing the governmental immunity of

public schools); Seinn v. Wake Cty. Bd. ofEduc., 132 N.C. App. 119, 121, 510 S.E.2d 193, 194

(1999) ("A county or city board of education is a governmental agency, and therefore is not liable

in a tort or negligence action except to the extent that it has waived its go:vernmental immunity

pursuant to statutory authority."); HaJJman v. Charlotte-Mecklenburg Bd. ofEduc., 124 N.C. App.

435,437,477 S.E.2d 179, 180(1996);Lindlerv.DunlinCty.Bd. ofEduc., 108N.C.App. 757,761,

425 S.E.2d465,468 (1993); Overcash v. StatesvilleCityBd. ofEduc., 83 N.C.App. 21,22-23,348

S.E.2d 524, 526 (1986). Governmental immunity in North Carolina is a ''judge-made doctrine" that

the legislature later recognized by statute. See Steelman v. City ofNew Bern, 279 N.C. 589, 594,

184 S.E.2d 239,242 (1971). The doctrine "is firmly established" and is ''the public policy of the

State." Id. at 594, 184 S.E.2d at 242. Thus, absent waiver, governmental immunity defeats Ortiz's

nED claim. See Lai1 ex rei. Jestes v. Cleveland Cty. Bd. ofEduc., 183 N.C. App. 554, 561, 645

S.E.2d 180, 186 (2007); Craig ex rei. Craig v. New Hanover Bd. ofEduc., 185 N.C. App. 651,

654-55,648 S.E.2d 923, 925-26 (2007), rev'd on other grounds, 363 N.C. 334, 678 S.E.2d 351

(2009); Rinellino v. N.C. Sch. Bds. Ass'n, 158 N.C. App. 423,428, 581 S.E.2d 88,92 (2003); Lucas

v. Swain Cty. Bd. ofEduc., 154 N.C. App. 357, 361, 573 S.E.2d 538, 541 (2002); Seinp,132 N.C.

                                               15
App. at 121, 510 S.E.2d at 194.

        Under North Carolina law, school boards are immune from tort claims unless they possess

liability insurance. See N.C. Gen. Stat. § 115C-42; Biggs v. Edgecombe C1y. Pub. Sch. Bd. ofEduc.,

No. 4:16-CV-271-0,2018 WL4471742,at *8 (E.D.N.C. Sept. 18. 2018) (unpublished); Yarbrough

v. E. Wake First Charter Sch., 108 F. Supp. 3d 331, 337, 339 (E.D.N.C. 2015); J.W. v. Johnston C1y.

Bd. of Educ., No. 5:11-CV-707-D, 2012 WL 4425439, at *10--11 (E.D.N.C. Sept. 24, 2012)

(unpublished) (collecting cases). Defendants participate in the North Carolina School Boards Trust

(''NCSBT'') but do not otherwise carry liability insurance, which would waive immunity. See [D.E.

41] mf 7-9. North Carolina courts strictly construe statutes that authorize waivers of governmental

immunity. See, M.., Frye, 612 F. Supp. 2d at 702; Ripellino, 158 N.C. App. at 428, 581 S.E.2d at

92; Ha11man, 124 N.C. App. at 438,477 S.E.2d at 181. Participation in the NCSBT alone is not

"liability insurance" within the meaning of the immunity statute. See Johnston C1y. Bd. ofEduc.,

2012 WL 4425439, at *10--12; Frye, 612 F. Supp. 2d at 702-03; Craig, 185 N.C. App. at 653-54,

648 S.E.2dat925; Jestes, 183 N.C.App. at560--61, 645 S.E.2dat 185; Willettv. Chatham.C1y. Bd.

ofEduc., 176 N.C. App. 268,269, 625 S.E.2d 900, 901-02 (2006); Ripellino, 158 N.C. App. at

428-29, 581 S.E.2d at 92-93; Lucas, 154 N.C. App. at 361-62, 573 S.E.2d at 540-41. Thus,

defendants' participation in the NCSBT does not waive immunity concerning Ortiz's llED claim.

See Johnston C1y. Bd. of Educ., 2012 WL 4425439, at *12;          ~     612 F. Supp. 2d at 703-04.

Accordingly, the court dismisses Ortiz's llED claim against defendants for lack of subject-matter

jurisdiction.

        Alternatively, even ifthe court had subject-matterjurisdiction, Ortiz has not plausibly alleged

an nED claim against defendants. To state an llED claim, Ortiz must plausibly allege that (1) the

defendants engaged in extreme and outrageous conduct; (2) the conduct was intended to cause severe

                                                  16
emotional distress; and (3) the conduct in fact caused severe emotional distress. See Waddle v.

Sparks, 331 N.C. 73,82,414 S.E.2d22,27 (1992). To be considered "extreme and outrageous," the

conduct must be "so outrageous in character, and so extreme in degree, as to go beyond all possible

bounds ofdecency, and to be regarded as atrocious, and utterly intolerable in a civilized community."

Hogan v. Forsyth Country Club Co., 79 N.C. App. 483,493, 340 S.E.2d 116, 123 (1986) (quoting

Restatement (Second) of Torts§ 46 cmt. d (1965)). Whether conduct qualifies as "extreme and

outrageous" is aquesti.onoflawforthe court.    See,~ Lenins v.     K-MartCorp., 98N.C. App. 590,

599, 391 S.E.2d 843, 848 (1990).

       Under North Carolina law, it is extremely rare to find conduct in the employment context that

will rise to the level of outrageousness necessary to support an TIED claim. See, e.g., Everett v.

Redmon. No. 7:16-CV-323-D, 2017 WL 2313468, at *9 (E.D.N.C. May 26, 2017) (unpublished);

Howard v. Coli. ofthe Albermarle, 262 F. Supp. 3d 322, 340--41 (E.D.N.C. 2017), aff'd, 697 F.

App'x 257 (4th Cir. 2017) (per curiam) (unpublished); Bratcher, 545 F. Supp. 2d at 544-45

(collecting cases); Efird v. Riley, 342 F. Supp. 2d 413, 427 (M.D.N.C. 2004); Thomas v. N.

Telecom. Inc., 157 F. Supp. 2d 627,635 (M.D.N.C. 2000); Atkins v. USF Dugan. Inc., 106 F. Supp.

2d 799, 810--11 (M.D.N.C. 1999). "[L]iability clearly does not extend to mere insults, indignities,

[or] threats ...." Hogm 79 N.C. App. at 493, 340 S.E.2d at 123. Rather, "[i]n cases where North

Carolina courts have found TIED claims actionable, the conduct has been extremely egregious, and

involved sexual advances, obscene language, and inappropriate touching." Bratcher, 545 F. Supp. ·

2d at 545 (collecting cases); see Moody-Williams v. LipoScience, 953 F. Supp. 2d 677, 683

(E.D.N.C.2013);Paynev. Who1eFoodsMkt. Grp.• Inc., 812F. Supp.2d 705, 710(E.D.N.C.2011),

aff'd, 471 F. App'x 186 (4th Cir. 2012) (per curiam) (unpublished).



                                                 17
       Ortiz does not plausibly allege that defendants directed any sexual or racial harassment,

threats of physical or emotional harm, physical contact, or other similar misconduct at her. See 2d

Am. Compl. [D.E.40] W48-57. As a matter oflaw, defendants' alleged conduct is not extreme and

outrageous conduct. See, e.g., Hartsell v. Duplex Prods .• Inc., 123 F.3d 766, 774 (4th Cir. 1997);

Everett, 2017 WL 2313468, at *9; Howard, 262 F. Supp. 3d at 340-41; Moody-Williams, 953 F.

Supp. 2d at 682-84; Payne, 812 F. Supp. 2d at 710; Bratcher, 545 F. Supp. 2d at 544-45; s;ms-

Campbell v. Welch, 239 N.C. App. 503, 509, 769 S.E.2d 643, 648-49 (2015); Hogan, 79 N.C. App.

at 493-94, 340 S.E.2d at 122-23. Accordingly, the court grants defendants' motion to dismiss

Ortiz's llED claim.

       As for Ortiz's claim for punitive damages, Ortiz cannot recover punitive damages because,

she has not alleged any claim sufficient to survive defendants' motion to dismiss. Accordingly, the

court grants defendants' motion to dismiss Ortiz's claim for punitive damages.

                                               m.
       In sum, the court GRANTS defendants' motion to dismiss [D.E. 41] and DISMISSES

WITHOUT PREJUDICE Ortiz's second amended complaint. The clerk shall close the case.

       SO ORDERED. This ..3..0_ day of Apri12019.



                                                        tlms ~ri'E'WR m
                                                         United States District Judge




                                                18
